Lawrence, Judge:
There was no appearance on behalf of plaintiff when the above-enumerated appeal for reappraisement was called for hearing. The court thereupon ordered the case submitted.
*673It is provided by the rules of the court that in such an instance, after the opposite party has had an opportunity to present evidence on the issues, the case may be decided by the court on the record before it.
Accordingly, I have examined the record in the present appeal for a reappraisement and find nothing therein which tends in any way to overcome the presumption of correctness which attaches to the decision of the appraiser. I find and hold, therefore, that the proper value of the merchandise is the value returned by the appraiser.
Judgment will be entered accordingly.